                                                                                      FILED,
                      IN THE UNITED STATES DISTRICT COUR!:
                     FOR THE EASTERN DISTRICT OF VIRGINI                          MAR 1 9 2019
                                       Norfolk Division

                                                                               cleIpk.us D:S~iCTCOUm
ALVIN BERNARD WHITTLE,


              Petitioner,

V.                                                           ACTION NO. 2:18-cv-32


HAROLD W. CLARKE, Director,
Virginia Department of Corrections,

              Respondent.

                                         FINAL ORDER


        Before the Court is a petition for a writ of habeas corpus

filed    pursuant      to    28   U.S.C. § 2254.              ECF   No.   1.      Petitioner

alleges     violations            of     federal       rights       pertaining        to   his

conviction      in     the    Circuit          Court    of    Mecklenburg         County     on

November    30,      2012, for         rape.    The    Petitioner      was     sentenced     to

thirteen years in prison.

      The matter was referred for disposition to a United States

Magistrate      Judge       pursuant      to    28     U.S.C.   §§     636(b)(1)(B)-(C),

Federal Rule of Civil Procedure 72(b), Local Civil Rule 72, and

the   April     2,    2002     Standing        Order     on    Assignment        of   Certain

Matters    to   United       States      Magistrate      Judges.       In    a   Report    and

Recommendation entered on February 1, 2019, the Magistrate Judge

recommended the petition be denied and dismissed with prejudice.

Petitioner      was advised of his right to file                     written objections
to the Report and Recommendation.                   The Court has not received

any    objections     from      Petitioner      and    the     time   to   do   so    has

expired.

       Having reviewed the record and having heard no objection,

the    Court    agrees       with    the   Report     and    Recommendation     on    the

grounds stated by the Magistrate Judge and ADOPTS and APPROVES

the Report and Recommendation, ECF No. 4, in its entirety as the

Court's own      opinion.           Accordingly, the        Petition is DENIED        and

DISMISSED WITHOUT PREJUDICE.


       Finding    that        the     procedural       basis    for    dismissal       of

Petitioner's § 2254 petition is not debatable, and alternatively

finding that Petitioner has not made a "substantial showing of

the    denial    of      a    constitutional        right,"      a    certificate      of

appealability is DENIED.              28 U.S.C. § 2253(c); see Rules Gov. §

2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537

U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-85

(2000).

       Petitioner     is       ADVISED     that     because     a     certificate     of


appealability is denied by this Court, he may seek a certificate

from the United States Court of Appeals for the Fourth Circuit.

Fed.   Rule    App.   Proc.     22(b);     Rules    Gov. § 2254        Cases    in   U.S.

Dist. Cts. 11(a).            If Petitioner intends to seek a certificate

of appealability from the Fourth Circuit, he must do so within

                                            2
thirty (30) days from the date of this Order.                  Petitioner may

seek   such   a   certificate    by filing    a   written    notice   of   appeal

with   the    Clerk   of   the   United   States   District     Court,     United

States Courthouse, 600 Granby Street, Norfolk, Virginia 23510.

       The Clerk is DIRECTED to forward a copy of this Order to

the Petitioner.


       It is so ORDERED.
                                                       /s/
                                          Mark S. Davis
                                          ChiefJudge

                                             Mark S. Davis
                                   Chief United States District Judge

Norfolk, Virginia

Date: ft<arcil9
